12-3858
    Rhodes v. Advanced Prop. Mgmt.




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of October, two thousand thirteen.

    PRESENT:
                Rosemary S. Pooler,
                Gerard E. Lynch,
                Raymond J. Lohier Jr. ,
                       Circuit Judges.
    _____________________________________

    Eva M. Rhodes,


                              Plaintiff-Appellant,

                     v.                                                 12-3858


    Churchill Bridge Ass’n Inc., Advanced Property
    Management Inc.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Eva M. Rhodes, pro se, Newington, CT.

    FOR DEFENDANTS-APPELLEES:                            John B. Farley, Halloran & Sage LLP,
                                                         Hartford, CT.
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Eva M. Rhodes, pro se, appeals from the district court’s judgment, entered

September 6, 2012, granting summary judgment to the defendants and dismissing her complaint

alleging violations of the Fair Housing Act, 28 U.S.C. § 3604; the Federal Fair Debt Collection

Practices Act, 15 U.S.C. § 1692-1692p; 42 U.S.C. § 1981; and 42 U.S.C. § 1982. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

       As an initial matter, we lack jurisdiction to consider the district court’s denial of

Rhodes’s motion for reconsideration, because Rhodes did not file a notice of appeal from that

order. See Fed. R. App. P. 4(a)(4)(B)(ii) (“A party intending to challenge an order disposing of

any motion listed in Rule 4(a)(4)(A) . . . must file a notice of appeal, or an amended notice of

appeal . . . within the time prescribed by this Rule.”).

       We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). Upon such review, we

conclude that Rhodes’s appeal is without merit for the reasons articulated by the district court in

its thorough ruling on summary judgment. We note in particular that Rhodes fails to provide

sufficient admissible evidence to permit a jury to find disparate treatment on the basis of race.


                                                  2
Rhodes contends the district court overlooked evidence that two similarly situated white owners

received preferential treatment in connection with repairs occasioned by the sewage back up at

the heart of her grievance. However, Rhodes did not request the drywall replacement received

by one of the white owners and thus was not similarly situated, and there was no admissible

evidence the other was treated differently than Rhodes.

       We have considered all of Rhodes’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               3